MEMORANDUM**
Vicie May Ferguson appeals the 22-month sentence imposed following her guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm.
*633Ferguson contends the district court failed to resolve controverted matters at the time of sentencing, as required by Federal Rule of Criminal Procedure 32(c)(1) (2001).1 Reviewing de novo, United States v. Standard, 207 F.3d 1136, 1140 (9th Cir.2000), we conclude that the district court complied with Rule 32 by clearly stating at the sentencing hearing that it was unnecessary to rule on the controverted matters because they would not affect the sentence imposed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Revised and re-listed as Fed.R.Crim.P. 32(i)(3) (2002).